ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_03_EN.txt. 209

SEPARATE OPINION OF JUDGE KOROMA

Doubts about the Order — Wider ramifications of dispute in the light of legal
principles and changed circumstances — Application not without merit —
Requirements for indication of provisional measures — Risk of injury — Its
amelioration by change of functions — Whether rights of the Democratic Repub-
lic of the Congo were affected — Legal issues to be addressed if matter gets to
the merits.

I voted in favour of this Order, not without some doubts and hesita-
tions, because of the wider ramifications surrounding the case itself and
the legal principles involved. The case involves fundamental principles of
law, national and wider community interests and, not least, the circum-
stances which arose since the Court became seised of the Application for
provisional measures.

Given the competing legal principles and the prevailing circumstances,
the request by the Applicant for the indication of provisional measures,
in order to preserve its rights, cannot be judged to be without merit, let
alone “moot”, without object or frivolous. There are serious issues which
would require adjudication should the matter reach the merits phase.

Flowing from its Statute and its jurisprudence, the Court will grant a
request for an interim measure of protection if a dispute exists and if the
requirements of urgency and likelihood of irreparable harm to the parties’
rights or interests are established. In other words, the Court will indicate
provisional measures where a dispute exists between the parties and the
requirements of urgency and irretrievable damage are present and real.

According to the Application, both the existence and execution of the
international warrant — the subject-matter of the dispute — would not
only have an adverse effect on Mr. Yerodia Ndombasi in the perform-
ance of his functions as Foreign Minister, but will also cause irretrievable
damage to his rights. In my view, the risk of that happening could not be
said not to have existed. But that risk notwithstanding, Mr. Ndombasi
ceased to be entrusted with the portfolio of Foreign Minister, as a result
of a Cabinet reshuffle in Kinshasa. This development could not have
been without significance for the Court in determining whether or not to
grant the request for provisional measures as far as Mr. Ndombasi was
concerned. The Court, rightly, in my view, took judicial cognizance of
this development, as it was part of the case of the Democratic Repub-
lic of the Congo that the existence of the arrest warrant prevented

31
210 ARREST WARRANT (SEP. OP. KOROMA)

Mr. Ndombasi from performing his functions as Foreign Minister, which
in turn ran the risk of having a negative impact on the rights of the Demo-
cratic Republic of the Congo in the conduct of its foreign policy. The
Court concluded that, with Mr. Ndombasi no longer serving as Foreign
Minister, the urgency which had attended his functions as Foreign Min-
ister had become somewhat diminished or reduced. While it is not un-
reasonable to reach this conclusion as far as Mr. Ndombasi is concerned,
I wonder if this response is adequate as far as the sovereign rights of the
Congo as sovereign State are concerned. I also entertain some doubts
regarding the extent of the injury which may have been caused to the
interests of the Democratic Republic of the Congo as a result of the issue
of the warrant and the international responsibility of the Kingdom of
Belgium for this.

Finally, the Order also acknowledges the willingness of the Parties to
act in good faith, in addressing the difficulties caused by the issuance of
the arrest warrant with a view to achieving a resolution of the dispute, if
called upon to do so by the Court. In my view, the Court should have
embodied this plea within the confines of the Order. The jurisprudence of
this Court, as well as that of its predecessor, the Permanent Court, has
made exhortatory calls on parties not to take steps capable of prejudicing
the rights claimed or of aggravating the dispute submitted to the Court
(Electricity Company of Sofia and Bulgaria, Judgment, 1939, P.CIJ.,
Series A/B, No. 79, p. 199). A similar call would, in my view, have been
useful and in accordance with the judicial function of the Court.

Against this background, and in view of the importance of the legal
issues involved, the Court’s finding that the object of the claim has not
disappeared, together with its decision to consider the case with the
utmost despatch, is both judicious and appropriate under the circum-
stances.

(Signed) Abdul G. Koroma.

32
